                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ZACKARY T. HARRIS,                               Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            DISQUALIFY
                                   9              v.
                                                                                            Re: Dkt. No. 19
                                  10       BRENDEN BULLARD, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at San Quentin State Prison, has filed a pro se action pursuant to 42

                                  14   U.S.C. § 1983. Now pending before the Court is plaintiff’s motion to disqualify the undersigned

                                  15   judge on grounds of judicial bias and prejudice. Dkt. No. 19. For the reasons set forth below, the

                                  16   motion is DENIED.

                                  17                                              DISCUSSION

                                  18           Plaintiff has filed a motion to recuse the undersigned judge on the grounds of judicial bias.

                                  19   He argues that there is a probability of actual bias and prejudice on the part of the undersigned

                                  20   judge based on the undersigned’s denial of plaintiff’s request for appointment of counsel and the

                                  21   undersigned’s premature denial of his request for a temporary restraining order.1

                                  22           Motions to disqualify, or recuse, a judge fall under two statutory provisions, 28 U.S.C.

                                  23   § 144 and 28 U.S.C. § 455. Section 144 provides for recusal where a party files a timely and

                                  24   sufficient affidavit averring that the judge before whom the matter is pending has a personal bias

                                  25
                                       1
                                  26     Plaintiff also notes that this case was originally assigned to Magistrate Judge Robert Illman and
                                       then reassigned to the undersigned, despite plaintiff having never consented to being assigned to a
                                  27   district court judge or having requested reassignment to a district court judge. Dkt. No. 19. This
                                       action’s reassignment to the undersigned was because plaintiff requested a temporary restraining
                                  28   order, which is an action that a magistrate judge may not take without the consent of all parties.
                                       Dkt. No. 7.
                                   1   or prejudice either against the party or in favor of an adverse party, and setting forth the facts and

                                   2   reasons for such belief. See 28 U.S.C. § 144. Similarly, § 455 requires a judge to disqualify

                                   3   himself “in any proceeding in which his impartiality might reasonably be questioned,” 28 U.S.C.

                                   4   § 455(a), including where the judge “has a personal bias or prejudice concerning a party,” id. §455

                                   5   (b)(1).

                                   6             A judge finding a § 144 motion timely and the affidavits legally sufficient must proceed no

                                   7   further and another judge must be assigned to hear the matter. See id.; United States v. Sibla, 624

                                   8   F.2d 864, 867 (9th Cir. 1980). Where the affidavit is not legally sufficient, however, the judge at

                                   9   whom the motion is directed may determine the matter. See id. at 868 (holding judge challenged

                                  10   under § 144 properly heard and denied motion where affidavit not legally sufficient).

                                  11             The substantive test for personal bias or prejudice is identical under §§ 144 and 455. See

                                  12   Sibla, 624 F.2d at 867. Specifically, recusal is appropriate under both statutes where “a reasonable
Northern District of California
 United States District Court




                                  13   person with knowledge of all the facts would conclude that the judge’s impartiality might

                                  14   reasonably be questioned.” Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (citation

                                  15   omitted). Consequently, an affidavit filed under § 144 will raise a question concerning recusal

                                  16   under §§ 455(a) and (b)(1) as well. Sibla, 642 F.2d at 867.

                                  17             Here, plaintiff’s allegations categorically fail to establish any basis, under either § 144 or

                                  18   § 455, for a determination that the Court’s impartiality might reasonably be questioned herein, and

                                  19   consequently are insufficient as a matter of law. Motions for recusal are “limited by the

                                  20   ‘extrajudicial source’ factor which generally requires as the basis for recusal something other than

                                  21   rulings, opinions formed or statements made by the judge during the course of trial.” United

                                  22   States v. Holland, 519 F.3d 909, 913-14 (9th Cir. 2008); see also Sibla, 624 F.2d at 868 (holding

                                  23   affidavit not legally sufficient unless it alleges facts demonstrating bias or prejudice that “stems

                                  24   from an extrajudicial source”). Judicial rulings may constitute grounds for appeal, but are not a

                                  25   valid basis for a motion for recusal. See Liteky v. United States, 510 U.S. 540, 555-56 (1994).

                                  26             Plaintiff’s motion is legally insufficient to require recusal and will therefore be DENIED.

                                  27   //

                                  28   //
                                                                                            2
                                   1                                           CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES plaintiff’s motion to disqualify the

                                   3   undersigned judge.

                                   4          This order terminates Dkt. No. 19.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 3/19/2020

                                   7                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
